DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 26, 28-30, 35-36 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mair et al. (US 2003/0174474).
	Regarding claim 21, Mair et al. (hereafter “D1”) discloses a subrack assembly (14) configured to be mounted into an electronics rack (see mounting plates – figure 1), the subrack assembly comprising: a subrack (9) configured for receiving electronic modules ([0004]), the subrack comprising two top rails (not indexed, see figure 1), two bottom rails (not indexed) and side elements (walls 1), the top and bottom rails extending substantially parallel to one another and perpendicular to the side elements and connecting the side elements with each other; at least one rigidifying frame (connection frame 3) comprising a front crossbeam (not indexed – figure 1), a rear crossbeam (not indexed) and two side beams connecting the front crossbeam to the rear crossbeam at their respective longitudinal ends; and at least one connector (screws 11 and/or springs 4) for connecting the rigidifying frame to the top and/or to the bottom of the subrack ([0067]), the connector comprising at least one movable block movable (spring 4) in translation relative to the rigidifying frame between an insertion position (prior to entry/connection ), in which the movable block is spaced away from the subrack and a use position (inserted and connected to subrack 9), in which the movable block bears against the subrack, the or each connector being configured for connecting the rigidifying frame to the top and/or to the bottom of the subrack such that the front and rear crossbeams each extend substantially parallel to a top or bottom rail of the subrack and in alignment therewith along a vertical direction. 
	Regarding claim 22, D1 discloses wherein a distance between the front crossbeam and the rear crossbeam, taken perpendicular thereto, is greater than or equal to 90% of a distance between the top rails or the bottom rails of the subrack (figure 2).
	Regarding claim 26, D1 discloses wherein the connector (4) further comprises a locking system, configured for locking the position of the movable block relative to the rigidifying frame (3), the locking system comprising a locking hole (10) formed in the movable block and a locking screw (11) (figure 3). 
	Regarding claim 28, D1 discloses wherein each movable block (4) is substantially L-shaped (figure 3) and comprises a foot portion (top distal end) comprising a bearing surface configured for bearing against a corresponding surface of the subrack in the use position, and a leg portion (bottom surface) extending substantially perpendicular to the foot portion, the leg portion bearing against a wall of the rigidifying frame ([0069]). 
	Regarding claim 29, D1 discloses wherein the front crossbeam and/or the rear crossbeam (at 3) comprises a tubular outer wall having a closed cross-section (figure 1). 
	Regarding claim 30, D1 discloses wherein the front crossbeam and/or the rear crossbeam comprises at least one reinforcing rib extending inside the tubular outer wall (figure 2 shows cross section having rib in rear beam). 
	Regarding claim 35, D1 discloses wherein the distance between the front crossbeam and the rear crossbeam, taken perpendicular thereto, is smaller than or equal to the distance between the top rails or the bottom rails of the subrack (figure 1). 
	Regarding claim 36, D1 discloses the required limitations as when taking one of the subracks to be the subrack assembly component and the other of subracks to be the rack frame (figure 1).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mair et al. (US 2003/0174474).
Regarding claims 33-34, the embodiment of D1 in figure 1 does not disclose a V-shaped reinforcing structure.  However, in the embodiment of figure 4 a V-shape reinforcing structure (at 13) is disclosed with diagonal struts.  It would have been obvious to one of ordinary skill in the art at time of the effective filing date to provide this reinforcing structure from figure 4 applied to the frame (3) of figure 1 for strength.

Claim(s) 37-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mair et al. (US 2003/0174474) in view of Diaz et al. (US 2019/0124422).
D1 does not disclose the rack for holding the subrack assembly components, though connecting brackets are shown.  Diaz et al. (hereafter “D2”) discloses a rack (10; figure 1) for receiving a subrack assembly (30).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify D1 to be adapted for and mounted in a rack as taught by D2 for it to be able to be used.  The rack of D2 inherently has reception spaces and zones into which the subrack components of D1 could be attached.  The process steps required by claim 41 would necessarily be performed in order to make and use the rack of D2 with components of D1 and it further would be have been obvious to one of ordinary skill in the art at the time of the effective filing date to do so utilizing greater than two such subrack assemblies (subrack and frame stacked) from D1.


Allowable Subject Matter
Claims 23-25, 27, 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are relevant as disclosing or suggesting at least one feature in the claims or disclosure of the present application.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631